Citation Nr: 0325771	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for diabetes mellitus prior to January 15, 
1991.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.

The issues on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  In 
December 2001 the RO granted service-connection for diabetes 
mellitus evaluated as 10 percent disabling from April 17, 
1987 with increase to 20 percent effective January 15, 1991.  
Service connection for diabetic retinopathy secondary to 
diabetes mellitus was granted effect March 24, 1998 evaluated 
as noncomprensable.  

In February 2003 the Board of Veterans' Appeals (Board) 
remanded this case to the RO to afford the veteran a Travel 
Board hearing.

In March 2003 the veteran attended a hearing before the 
Undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is on file.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The veteran testified at his March 2003 travel Board hearing 
that he had undergone a recent VA eye evaluation in September 
2002 with respect to his service-connected diabetic 
retinopathy.  He noted an increase in associated visual 
symptoms.  The September 2002 VA eye examination report is 
not of record.  He also noted continued followup treatment at 
VA for blood sugar testing.  Such outstanding records should 
be obtained.  

VA is on notice, at least, of potentially relevant medical 
information.  Therefore, in the instant claim, it is 
necessary to obtain the aforementioned medical records, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Also, the Board recognizes that the issues on appeal remain 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The record shows that the May 2001 VA eye 
examination and the March 2002 VA diabetes examination were 
undertaken without review of the veteran's voluminous claims 
file.  

The CAVC has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that 
additional medical examinations are required prior to 
appellate review.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 31.02, 3.156(a), and 
3.326(a)).


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard the VBA AMC should contact 
the veteran and his representative and 
ascertain if the appellant has received 
any VA, non-VA, or other medical 
treatment for the disabilities at issue 
that is not evidenced by the current 
record.  The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The VBA AMC should 
then obtain these records and associate 
them with the claims folder.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment record for service-connected 
diabetes and diabetic retinopathy, 
including a VA eye examination report 
undertaken in September 2002.  

2.  The VBA AMC should make arrangements 
to afford the veteran a VA special 
endocrinology examination by an 
endocrinologist or other appropriate 
medical specialist including on a fee 
basis, if necessary, for the purpose of 
ascertaining the nature and extent of 
severity of his diabetes mellitus.  


The claims file, copies of the rating 
criteria for evaluating diabetes mellitus 
in effect prior to June 6, 1996 and 
effective on and after June 6, 1996, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

After reviewing the file, examining the 
veteran and affording the veteran any 
indicated diagnostic/laboratory studies, 
the examiner should address the old and 
new criteria for rating diabetes 
mellitus.  The examiner should describe 
the status of the veteran's diabetes 
mellitus with fluctuations in severity 
from April 1987 to the present, if any.  
Also, the examiner should address the 
following: State how many insulin 
injections the veteran's diabetes 
requires each day; whether the insulin 
dosages are considered moderate or large; 
whether the diabetes requires regulation 
of activities and, if so, in what 
respect; whether the veteran has 
experienced progressive loss of weight 
and strength due to diabetes and, if so, 
to what extent.  Any additional 
examinations or studies deemed necessary 
by the examiner must be undertaken.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citations to 
specific evidence of record), should be 
set forth in a typewritten report.  

3.  The VBA AMC should make arrangements 
to afford the veteran a VA special 
ophthalmological examination by an 
ophthalmologist or other appropriate 
available medical specialist, to include 
on a fee basis, if necessary, for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
diabetic retinopathy.  The claims file, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

The examiner should report the veteran's 
current visual acuity, corrected and 
uncorrected.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached (to include, as appropriate, 
citations to specific evidence of 
record), should be set forth in a 
typewritten report.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should ensure that the required medical 
examinations with opinions are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998). 



In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

5.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues of entitlement to initial 
increased evaluations for diabetes 
mellitus and diabetic retinopathy to 
include consideration of the CAVC's 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), and documentation of 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).   

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims of 
entitlement to increased evaluations for diabetes mellitus 
and diabetic neuropathy.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for increased evaluations will result 
in the denial of that claim.  Id, Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


